UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
REUBEN AVENT,

                        Plaintiff,                1:19-cv-70
                                                  (GLS/DJS)
                v.

P.O. MEILUNAS et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Reuben Avent
Pro Se
5118 Western Turnpike
Duanesburg, NY 12056

FOR THE DEFENDANTS:
                                         NO APPEARANCE

Gary L. Sharpe
Senior District Judge

                                     ORDER

     On March 18, 2019, Magistrate Judge Daniel J. Stewart filed a

Report-Recommendation and Order (R&R), (Dkt. No. 6), which

recommended that plaintiff Reuben Avent’s complaint, (Compl., Dkt. No.
1), be dismissed.1 Pending are Avent’s objections to the R&R. (Dkt. No.

7.)

      Only specific objections warrant de novo review. See Almonte v.

N.Y. State Div. of Parole, No. Civ. 904CV484, 2006 WL 149049, at *4-6

(N.D.N.Y. Jan. 18, 2006). Objections that are general, conclusory,

frivolous, or a mere reiteration of an argument already made to the

Magistrate Judge trigger only clear error review. See id. at *4.

      Avent makes a number of specific objections. First, he argues that

28 U.S.C. § 1915(e) “is not a statu[t]e to use in the manner it is used here.”

(Dkt. No. 7 at 1.) However, Judge Stewart correctly applied § 1915(e).

(Dkt. No. 6 at 2.) The two cases cited by Avent, (Dkt. No. 7 at 1), are

inapposite, in that they address an earlier version of the statute and focus

solely on frivolousness. (See Dkt. No. 6 at 2 (“‘[T]he court shall dismiss the

case at any time if the court determines that . . . the action . . . fails to state

a claim on which relief may be granted[.]’”) (quoting § 1915(e)(2)).)

      Second, Avent argues that the Eleventh Amendment does not apply


       1
        Specifically, the R&R recommended that Avent’s claims against
defendant New York State Division of Parole be dismissed with prejudice
and the remainder of his complaint be dismissed without prejudice and
with leave to amend. (Dkt. No. 6 at 8.)
                                         2
to defendant New York State Division of Parole because it is “a party only

in [its] official capacity and only for injunctive relief.” (Dkt. No. 7 at 2.) It is

true that, under the Ex parte Young doctrine, sovereign immunity does not

preclude a plaintiff from seeking prospective injunctive relief against a state

official acting in his or her official capacity for an ongoing violation of

federal law. See Tiraco v. N.Y. State Bd. of Elections, 963 F. Supp. 2d

184, 192 (E.D.N.Y. 2013) (internal citations omitted). But that exception

applies to state officials and not a state agency itself. See id. at 192-93

(collecting cases).

      Third, Avent argues that the Heck bar does not apply because his

“post supervision sentence . . . was never given to him by a judge but

capriciously assigned to him by defendants and none of them are judges.”

(Dkt. No. 7 at 2.) However, as Judge Stewart correctly explained, Heck

precludes § 1983 actions challenging the validity of confinement based on

the revocation of parole or post-release supervision. (Dkt. No. 6 at 6 & n.2

(citing Kearney v. Kozloski, 1:14-cv-1446, 2016 WL 4690400, at *3-4

(N.D.N.Y. Sept. 7, 2016)).)

      Finally, Avent argues that he “asserted facts that he was denied any

access to the state courts to remedy the decision.” (Dkt. No. 7 at 3.)

                                          3
Avent alleges that he filed a writ of habeas corpus in Supreme Court in

Schenectady County and “resubmitted” his writ in Albany County Court.

(Compl. ¶¶ 22, 26.) However, as correctly noted by Judge Stewart, “[i]t is

unclear whether [Avent] pursued an administrative appeal and the

[c]omplaint makes no allegation that [he] filed an Article 78 proceeding

challenging the revocation of his parole.” (Dkt. No. 6 at 8.) The lack of

allegations regarding exhaustion is fatal to Avent’s request for habeas

relief. See McCullough v. NYS Div. of Parole, No. 9:11–CV–1112, 2015

WL 2340784, at *3-4 (N.D.N.Y. Apr. 15, 2015).

      The court otherwise finds no clear error in the R&R.

      Accordingly, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No. 6)

is ADOPTED in its entirety; and it is further

      ORDERED that Avent’s claims against the New York State Division

of Parole are DISMISSED WITH PREJUDICE; and it is further

      ORDERED that the remainder of Avent’s complaint is DISMISSED

WITHOUT PREJUDICE and WITH LEAVE TO AMEND; and it is further

      ORDERED that Avent shall file an amended complaint, in full

compliance with this Order, no later than thirty (30) days from the date of

                                       4
this Order, and the Clerk shall dismiss this case with prejudice without any

further Order should he fail to do so; and it is further

      ORDERED that the Clerk provide a copy of this Order to the parties.

IT IS SO ORDERED.

April 24, 2019
Albany, New York




                                        5
